Citation Nr: 1126968	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  10-45 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for gastrointestinal disability.

2.  Entitlement to service connection for tumor of the left cheek.

3.  Entitlement to service connection for posttraumatic stress disorder.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from October 1943 to February 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied the Veteran's claims.

In his November 2010 VA Form 9, the Veteran requested to appear at the personal hearing before a Veterans Law Judge.  However, the Veteran subsequently withdrew his request in a signed statement dated in March 2011 pursuant to 38 C.F.R. § 20.704(e).  

In a May 2011 Board decision, the claims were remanded for further evidentiary development.  The VA Appeals Management Center (AMC) continued the previous denials in a May 2011 supplemental statement of the case (SSOC).  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The competent medical evidence of record does not support a finding that the Veteran's gastrointestinal disability is related to his military service.

2.  The competent medical evidence of record does not support a finding that the Veteran's left cheek lipoma is related to his military service.

3.  The competent medical evidence of record does not support a finding that the Veteran is currently diagnosed with PTSD or any other acquired psychiatric disorder.
4.  The Veteran is not currently service-connected for any disabilities.


CONCLUSIONS OF LAW

1.  A gastrointestinal disability was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

2.  A left cheek lipoma was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

3.  PTSD was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

4.  In the absence of a service-connected disability, the claim of entitlement to TDIU lacks legal merit.  38 C.F.R. § 4.16 (2010); Sabonis v. Brown, 6  Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for gastrointestinal disability, tumor of the left cheek, and PTSD.  He has also filed a claim of entitlement to TDIU.

In the interest of clarity, the Board will discuss certain preliminary matters.  The Board will then address the pertinent law and regulations and their application to the facts and evidence.  



Stegall concerns

The Board has thoroughly reviewed the claims folder including the May 2011 remand instructions.  The Board notes that the requisite VA medical center treatment records have been associated with the claims folder, to the extent possible.  Further, as indicated above, a SSOC was issued in May 2011.

Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist a claimant in the development of a claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways:  standard of review, notice, and duty to assist.  The Board will now address these concepts within the context of the circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify a veteran and a veteran's representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claims.  As part of this notice, VA is to specifically inform a veteran and a veteran's representative, if any, of which portion, if any, of the evidence is to be provided by a veteran and which part, if any, VA will attempt to obtain on behalf of a veteran.  See 38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) (a letter from VA to an appellant describing evidence potentially helpful to the appellant, but not mentioning who is responsible for obtaining such evidence, did not meet the standard erected by the VCAA).  

After having carefully reviewed the record, the Board has concluded that the notice requirements of the VCAA have been satisfied as to the issues currently on appeal.  The Veteran was informed of the evidentiary requirements for service connection in a letter dated January 2010.  In a February 2010 letter, the Veteran was provided notice of the evidentiary requirements to sustain a claim of entitlement to TDIU.

Crucially, the RO informed the Veteran of VA's duty to assist him in the development of his claims in the January 2010 and February 2010 VCAA letters.  Specifically, the letters stated that VA would assist the Veteran in obtaining relevant records such as all records held by Federal agencies to include service treatment records or other military records, and medical records from VA hospitals.  With respect to private treatment records, the letters informed the Veteran that VA would request such records, if the Veteran completed and returned the attached VA Form 21-4142, Authorization and Consent to Release Information.  The letters also notified the Veteran that he would be afforded a VA examination if necessary to make a decision on his claims.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court observed that a claim of entitlement to service connection consists of five elements:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Because a service connection claim is comprised of five elements, the Court further held that the notice requirements of section 5103(a) apply generally to all five elements of that claim.  Therefore, upon receipt of an application for a service connection claim, section 5103(a) and section 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran was provided with Dingess notice in the January 2010 and February 2010 VCAA letters, which detailed the evidence considered in determining a disability rating, including "nature and symptoms of the condition; severity and duration of the symptoms; and impact of the condition and symptoms on employment."  The Veteran was also advised in the letters as to examples of evidence that would be pertinent to a disability rating, such as on-going treatment records, recent Social Security determinations, and statements from employers as to job performance and time lost due to service-connected disabilities.  

With respect to effective date, the letters instructed the Veteran that two factors were relevant in determining effective dates:  when a claim was received and when the evidence "shows a level of disability that supports a certain rating under the rating schedule."  The Veteran was also advised in the letters as to examples of evidence that would be pertinent to an effective date determination, such as information about continuous treatment or when treatment began, service medical records the Veteran may not have submitted, and reports of treatment while attending training in the Guard or Reserve. 

Accordingly, the Veteran received proper notice as to disability rating and effective date pursuant to the Court's Dingess determination.

As there is no indication that there exists any evidence which could be obtained to affect the outcome of this case, no further VCAA notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not required where there is no reasonable possibility that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In the instant case, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims and there is no reasonable possibility that further assistance would aid in substantiating them.  The evidence of record includes the Veteran's DD-214, his service separation examination, his separation qualification record, the Veteran's statements, lay statements, and VA and private treatment records.  

Additionally, the Veteran was afforded a VA examination in May 2010 as to his PTSD claim.  The examination report reflects that the examiner interviewed and examined the Veteran, documented his current medical conditions, reviewed pertinent medical research, and rendered appropriate conclusions consistent with the remainder of the evidence of record.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The Board therefore concludes that the VA examination report is adequate for evaluation purposes as to the claim of entitlement to service connection for PTSD.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The Veteran was not afforded VA examinations which addressed his claimed gastrointestinal disability or left cheek tumor.  The Board is aware of the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), which held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease, manifested in accordance with presumptive service connection regulations, occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  However, medical examinations as to said claims are unnecessary in this case; there is no evidence of any in-service disease or injury.  Accordingly, an examination is not required as to these claimed disabilities.  

The facts of this case are different than the facts in Charles v. Principi, 16 Vet. App. 370 (2002), in which the Court held that VA erred in failing to obtain a medical nexus opinion where evidence showed acoustic trauma in service and a current diagnosis of tinnitus.  Significantly, in this case there is no evidence of in-service disease or injury as to the gastrointestinal disability and left cheek tumor claims.

The Board also notes that the Veteran was not administered a VA examination as to his TDIU claim because he is not currently service-connected for any disability.

The Veteran authorized the release of records for Kings Daughter Hospital.  However, the facility from which the Veteran directed the RO to attempt to obtain these records indicated that it had no such records.  The Court has held that, where records are unavailable, "VA has no duty to seek to obtain that which does not exist."  See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).  The Veteran has been accorded the opportunity to provide such records himself.  Therefore, VA has no further duty to him with respect to obtaining these records.
Additionally, the Board is cognizant that the Veteran's complete medical and personnel records from his Army service have not been associated with his claims folder.  As is detailed in the March 2010 Formal Finding of Unavailability, VA has attempted to obtain these records without success.  The Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate the claims being decided herein, including efforts to obtain service treatment records that were apparently destroyed in the NPRC fire.  The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), wherein the United States Court of Appeals for the Federal Circuit elaborated on VA's responsibility to obtain a veteran's service medical records.  The Board finds, however, that in light of evidence that the records were destroyed in a fire there is no reasonable possibility that the missing records may be located or recovered, and thus no useful purpose would be served in remanding this matter for more development.

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of these issues has been consistent with said provisions.  The Veteran has been accorded ample opportunity to present evidence and argument in support of his claims.  See 38 C.F.R. § 3.103 (2010).  As indicated above, he has declined the option to testify at a personal hearing before a Veterans Law Judge.

Accordingly, the Board will proceed to a decision.

1.  Entitlement to service connection for stomach disability.

2.  Entitlement to service connection for tumor of the left cheek.

As the resolution of these issues involves the application of identical law to similar facts, the Board will address them together for the sake of economy.





Relevant law and regulations

Service connection - in general

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2010).

Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  See 38 C.F.R. § 3.303(a) (2010).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim. There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2010).

Initial matter - the missing service records

As has been explained above, the Veteran's complete service treatment and personnel records were destroyed in the 1973 NPRC fire.  The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of- the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claims has been undertaken with this heightened duty in mind.

The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the Veteran or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).

In any event, the loss of some of the Veteran's service records, although regrettable, is not crucial to the outcome of these claims.  The Veteran has not asserted that he was diagnosed with or treated for a gastrointestinal disability or tumor of the left cheek during his military service.  Additionally, as will be discussed below, the Veteran's February 1946 service separation examination has been associated with the Veteran's VA claims folder.

Analysis

The Veteran is claiming entitlement to service connection for a gastrointestinal disability (claimed as "stomach problems") and a tumor of the left cheek.  See the Veteran's claim dated January 2010.

As noted above, in order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden, supra.

With respect to element (1), the Veteran's VA treatment records document a diagnosis of lipoma of the left cheek.  See the VA treatment records dated March 2010.  Regarding the gastrointestinal disability, the VA and private treatment records show a continuing diagnosis of status-post subtotal colectomy with anemia.  Element (1) is therefore satisfied to that extent as to both claims.

As to element (2), the Veteran has presented no evidence or argument that he incurred a gastrointestinal disability and/or left cheek lipoma during his military service.  Consistently, the February 1946 service separation examination did not indicate any abnormalities of the face, skin, or gastrointestinal system.  As discussed above, the remainder of the Veteran's service treatment records is missing.  There is, however, nothing in the remainder of the record which suggests that the Veteran was diagnosed with a gastrointestinal disability or left cheek lipoma for decades after his military discharge.  The claims folder is void of any evidence that the Veteran received medical treatment for said disabilities immediately following service or for decades thereafter.  Notably, in his January 2010 claim, the Veteran identified the onset of his left cheek lipoma as May 2005 and his gastrointestinal symptomatology as June 2004.  See the Veteran's claim dated January 2010.  In fact, the earliest documented medical treatment was in July 2007 as to the lipoma of the left cheek and the gastrointestinal disability more than sixty years after his separation from service.  See private treatment records dated July 2007.

In making its determination, the Board must determine the credibility and probative value of the evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility, and therefore the probative value, of proffered evidence in the context of the record as a whole).  In particular, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The lack of any evidence of gastrointestinal and lipoma symptomatology for decades after service and the filing of the claim for service connection over sixty-five years after service is itself evidence which tends to show that no such disease or injury was incurred in service.  Critically, the Veteran has not contended that he incurred any disease or injury in-service as to either claim.  Additionally, the Veteran's recent self-serving statements concerning service connection are at odds with the remainder of the record.  To the extent that any such assertions are implied by the record, the Board observes that the Veteran suffers from memory loss.  See, e.g., the private neurology examination by Dr. M.A.P. dated October 2010.  

The Board notes that in the January 2010 claim, the Veteran indicated that during service he "was exposed to chemicals which ha[ve] affected my health later in life."  None of the subsequent statements submitted by the Veteran provide additional details or, in fact, make any mention of this purported chemical exposure.  The record does not contain any evidence of chemical exposure, aside from this vague unsupported statement from the Veteran.  As such, the Board finds this statement lacking in credibility and probative value.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).

During the development of the claim, the Veteran has offered conflicting statements concerning his status as a combat Veteran.  See the Veteran's claim dated January 2010; the Veteran's statement dated February 2010; and the VA examination report dated May 2010.  Crucially, however, the Veteran's DD-214 does not demonstrate any medals indicative of combat, nor was the Veteran assigned to a combat-related military occupational specialty.  Also, in spite of his February 2010 statement to the contrary, there is no evidence that the Veteran was the recipient of the silver star medal and his service separation qualification record indicates that he was a 'winch operator' responsible for performing duties related to loading and unloading ships.  Regardless, the Veteran has not asserted that he incurred in-service injury during combat.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2010).

The Veteran submitted lay statements from his children, J.J. and J.M. in support of his claim.  The statement from J.M. does not address the gastrointestinal disability and left cheek lipoma claims.  In her February 2010 statement, J.J. indicates that her father "always talked" about "his jaw . . . or stomach pains."  Unfortunately, this nonspecific statement offers little concerning onset of the claimed disabilities.  The statement of J.J. amounts to a statement from the Veteran himself, and suffers from the same problems:  it was made over sixty years after the fact, and it is inconsistent with the Veteran's pertinently negative medical history.  

Accordingly, the Board finds that any such assertions by the Veteran as to these two claims are not credible.  There is no evidence, including lay statements or post-service treatment records, which support the incurrence of a disease or injury in service as to the gastrointestinal disability and left cheek lipoma claims.  Element (2) is not met, and the claims fail on this basis.

For the sake of completeness, the Board will briefly address the remaining element, medical nexus.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) (the Board has the fundamental authority to decide a claim in the alternative).

In the absence of an in-service incurrence of disease or injury, it follows that element (3), medical nexus, is necessarily lacking as well.  In fact, the record is pertinently absent any competent evidence of medical nexus between the Veteran's currently diagnosed gastrointestinal disability and his left cheek lipoma and his military service.

The Veteran has been accorded ample opportunity to present competent medical evidence in support of his claims, but he has failed to do so.  See 38 U.S.C.A. 
§ 5107(a) (West 2002) (it is a claimant's responsibility to support a claim for VA benefits).  The Court has held that "[t]he duty to assist is not always a one-way street. If a veteran wishes help, she cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).
To the extent that the Veteran or his children are contending that the currently diagnosed gastrointestinal disability and lipoma of the left cheek are related to the Veteran's military service, the Board notes that under certain circumstances lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's lay reports of current disability are supported by the clinical evidence.  However, at issue in this case is whether there is competent evidence linking his current disability to in-service symptomatology.  In this regard, neither the Veteran nor his children are competent to comment on medical matters such as etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. 
§ 3.159(a)(1) (2010) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Accordingly, the statements offered by the Veteran and his children in support of the claim are not competent evidence of a nexus between his current disabilities and military service.

To the extent that the Veteran is contending that he has had a gastrointestinal disability or lipoma of the left cheek on a continuous basis since service, the Board is of course aware of the provisions of 38 C.F.R. § 3.303(b), discussed in the law and regulations section above.  In Savage v. Gober, 10 Vet. App. 488 (1997), the Court noted that while the concept of continuity of symptomatology focuses on continuity of symptoms, not treatment, the lack of evidence of treatment may bear upon the credibility of the Veteran's current assertions of a continuity of symptomatology.  While competent to report observable symptoms such as discomfort and swelling, the Veteran is not competent to report that his perceived symptoms during service and thereafter were manifestations of a chronic disability such as gastrointestinal disability or lipoma.  

In Voerth v. West, 13 Vet. App. 117, 120-21 (1999), the Court held that in order to award service connection 38 C.F.R. § 3.303(b), there must be medical evidence on file demonstrating a relationship between a veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent.  Such evidence is lacking in this case.  Continuity of symptomatology after service is therefore not demonstrated.

Accordingly, element (3) is not satisfied and the claims also fail on this basis.

In summary, for the reasons and bases expressed above, the Board concludes that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for gastrointestinal disability and lipoma of the left cheek.  The benefits sought on appeal are accordingly denied.

3.  Entitlement to service connection for posttraumatic stress disorder.

Relevant law and regulations

The law and regulations pertaining generally to service connection have been set forth above and will not be repeated here.

With respect to PTSD, three elements must be present:  (1) medical evidence diagnosing PTSD; (2) combat status or credible supporting evidence that the claimed in-service stressors actually occurred; and (3) a link established by medical evidence, between current symptomatology and the claimed in-service stressors.  See 38 C.F.R. § 3.304(f) (2010).

Essential to the award of service connection is the first element, existence of PTSD.  Without it, service connection cannot be granted.  See Brammer v. Derwinski, 
3 Vet. App. 233, 225 (1992) (noting that service connection presupposes a current diagnosis of the claimed disability); see also Chelte v. Brown, 10 Vet. App. 268 (1997) [observing that a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection].

Effective July 13, 2010, 38 C.F.R. § 3.304(f) was amended to add a new paragraph, § 3.304(f)(3), which reads as follows:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Analysis

The Veteran seeks service connection for PTSD, which he contends is a result of his military service.  See, e.g., the Veteran's PTSD questionnaire dated February 2010.  

As noted above, service connection for PTSD requires that three elements be met: (1) medical evidence diagnosing PTSD; (2) combat status or credible supporting evidence that the claimed in-service stressors actually occurred; and (3) a link, established by medical evidence, between current symptomatology and the claimed in-service stressors.  See 38 C.F.R. § 3.304(f) (2010).

With respect to the first element, a current medical diagnosis of PTSD, the Veteran's VA and private treatment records are absent any documentation of a diagnosis of PTSD.  Crucially, with respect to the first element of 38 C.F.R. § 3.304(f), current disability, Section 4.125(a) requires that mental disorder diagnoses conform to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV).  See 38 C.F.R. §§ 4.125(a), 4.130 (2010).  

Accordingly, the Veteran was afforded a VA examination in May 2010 at which time the examiner interviewed the Veteran and reviewed the VA claims folder including all treatment records.  The examiner reviewed the record, including the Veteran's assertions of PTSD symptomatology, and after completing diagnostic testing, the VA examiner concluded that the Veteran does not meet the DSM-IV criteria for PTSD, nor any acquired psychiatric diagnosis.  

The May 2010 VA examination report appears to have been based upon a thorough review of the record and a thoughtful analysis of the Veteran's entire history and is, therefore, of significant probative weight.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").

The Veteran has not presented a competent medical opinion to contract the diagnostic conclusions rendered by the May 2010 VA examiner.  He has been accorded ample opportunity to present such medical evidence in support of his claim, but has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) (it is the claimant's responsibility to support a claim for VA benefits).  Rather, the Veteran has submitted lay statements from his children, J.J. and J.M., in which they describe their father's disconnected and sometimes volatile behavior.  The Veteran also submitted a January 2010 statement from his former employer who indicated that the Veteran exhibited stress.

The Board has considered the Veteran's lay statements that he currently suffers from PTSD and those submitted by his children and former employer.  In this regard the Board notes that the Veteran is competent to give evidence about what he experienced; for example, he is competent to report that he has experienced certain observable symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable symptoms of disability); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994).  This does not mean, however, that lay evidence is necessarily always sufficient to render opinions concerning medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide such evidence.

Crucially, in this case, the issue of whether the Veteran is currently diagnosed with PTSD is a question requiring medical expertise and such conclusions require more than lay testimony pertaining to matters which are capable of direct observation.  C.f. Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis) with Jandreau, 492 F.3d at 1376 (holding that lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (holding that lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (holding that lay person competent to testify to pain and visible flatness of his feet).  The lay statements of the Veteran, his children, J.J. and J.M., and his former employer concerning the diagnosis of his psychiatric disability are therefore not competent in this regard.

In the absence of a diagnosis, service connection for PTSD may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].  Accordingly, 38 C.F.R. § 3.304(f) element (1) has not been met and the Veteran's PTSD claim fails on this basis alone.





4.  Entitlement to TDIU.

Relevant law and regulations

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16 (2010).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15 (2010).

Analysis

The assignment of a TDIU under 38 C.F.R. § 4.16 assumes and requires the existence of a service-connected disability.  In this case, the Veteran does not have a service-connected disability.  Therefore, there is no legal basis for providing the benefit the Veteran seeks.  As there is a lack of entitlement under the law, the application of the law to the facts is dispositive.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The appeal is accordingly denied. 

The Board observes in passing that, in a July 2010 RO letter, the Veteran was denied entitlement to non-service-connected pension benefits based upon excessive income.  To the Board's knowledge, the Veteran has not expressly disagreed with that aspect of the July 2010 denial.










ORDER

Entitlement to service connection for a gastrointestinal disability including status-post subtotal colectomy with anemia is denied.

Entitlement to service connection for lipoma of the left cheek is denied

Entitlement to PTSD is denied.

Entitlement to TDIU is denied.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


